United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Baton Rouge, LA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1163
Issued: January 13, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 27, 2015 appellant filed a timely appeal from a March 13, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $1,286.70 for the period October 2 to
November 16, 2013; and (2) whether appellant was at fault in the creation of the overpayment,
thereby precluding waiver of recovery of the overpayment.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence with her appeal. The Board’s jurisdiction,
however, is limited to evidence that was before OWCP at the time of its final decision. Therefore, additional
evidence cannot be considered by the Board. 20 C.F.R. § 510.2(c)(1).

FACTUAL HISTORY
On July 7, 2012 appellant, then a 27-year-old transportation security officer, filed a
traumatic injury claim (Form CA-1) alleging that on that date she injured her lower back when
lifting bowling balls. On August 30, 2012 OWCP accepted her claim for sprain of the lumbar
region of the back. It placed appellant on temporary total disability and paid compensation and
medical benefits. On December 11, 2012 appellant was placed on the periodic rolls.
On February 5, 2015 OWCP made a preliminary determination that appellant had been
overpaid in the amount of $1,286.70 because she had returned to part-time work on October 2,
2013 but was still being paid for full loss of wages through November 16, 2013. It noted that she
was paid $1,595.20 every 28 days. OWCP divided $1,595.20 by 28 days and multiplied this
figure by 46 for the days appellant received an overpayment to equal $2,620.69 for the period
October 2 to November 16, 2013. It then determined that she was entitled to 133 hours of
compensation for the period October 2 through November 16, 2013, which would equal
$1,333.99. Subtracting $1,333.99 from $2,620.69, OWCP determined that appellant received an
overpayment in the amount of $1,286.70. It also made a preliminary determination that she was
at fault in the overpayment because she should have known that she was not entitled to full
compensation once she returned to part-time work with the employing establishment.
Although there is some conflicting evidence with regard to appellant’s work hours, the
record contains the time and attendance forms for this period. For pay period 19 she worked 16
hours, for pay period 20 she worked 40 hours and received 8 hours holiday pay in addition to the
40 hours, for pay period 21 she worked 35 hours, and for pay period 22 she worked 32 hours and
received an additional 4 hours of holiday leave. The time and attendance sheets also indicate
that appellant was charged LWOP for 145 hours from October 2 through November 16, 2013.
The CA-7 forms filed by appellant, however, are inconsistent with these numbers.
On February 23, 2015 appellant requested a prerecoupment hearing. In checking this
box, she affirmed that she had submitted her completed overpayment questionnaire and
supporting financial documents. Appellant also noted that she believed the overpayment had
occurred through no fault of her own and requested a waiver. For an explanation, she wrote:
“See statement and supporting documentation.” Appellant explained that she was not at fault
because she had notified the claims examiner prior to returning to work. She noted that when
she returned to work during the government shutdown, management briefed the staff that
government would be releasing emergency funds to government employees, so she was not
alarmed when she received the funds.
By decision dated March 13, 2015, OWCP finalized the finding of overpayment in the
amount of $1,286.70. The claims examiner noted that she had obtained a Form CA-7a, day-byday leave analysis for the period October 2 through November 16, 2013 and she had recalculated
the overpayment and found it accurate. She determined that appellant was at fault in the creation
of the overpayment and therefore not entitled to waiver.

2

LEGAL PRECEDENT
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of any employee resulting from personal injury sustained while in the performance of
duty.3
Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. The section of FECA provides that, while an employee is receiving compensation, she
may not receive salary, pay, or remuneration of any type from the United States, except in
limited circumstances.4 Compensation for wage loss due to disability is available only for any
periods during which an employee’s work-related conditions prevents him or her from earning
the wages earned before the work-related injury.5
In determining whether a claimant has discharged her burden of proof and is entitled to
compensation benefits, OWCP is required by statute and regulations to make findings of fact.6
OWCP’s procedure further specifies that a final decision of OWCP must include findings of fact
and provide clear reasoning which allows the claimant to understand the precise defect of the
claim and the kind of evidence which would tend to overcome it.7 These requirements are
supported by Board precedent.8
ANALYSIS
OWCP accepted appellant’s claim and paid wage-loss compensation benefits until she
was placed on the periodic rolls. Appellant returned to part-time duty on October 2, 2013.
However, OWCP continued to pay compensation at a full-time rate through November 16, 2013.
This resulted in an overpayment of compensation.
The Board is unable to determine how OWCP calculated the amount of the overpayment.
OWCP determined that appellant claimed 133 hours for the period October 2 to
November 16, 2013. The Board is unable to determine how OWCP arrived at this figure.
Although there is some conflicting evidence with regard to appellant’s work hours, the record
contains the time and attendance forms for this period. For pay period 19 she worked 16 hours,
for pay period 20 she worked 40 hours and received 8 hours holiday pay in addition to the 40
hours, for pay period 21 she worked 35 hours and for pay period 22 she worked 32 hours and
received an additional 4 hours of holiday leave. The time and attendance sheets also indicate

3

5 U.S.C. § 8102(a).

4

Id. at § 8116(a).

5

20 C.F.R. § 10.500(a).

6

Id. at § 8124(a) provides that OWCP shall determine and make a finding of facts and make an award for or
against payment of compensation. 20 C.F.R. § 10.126 provides in pertinent part that the final decision of OWCP
shall contain findings of fact and a statement of reasons.
7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4 (July 1997).

8

R.W., Docket No. 11-1303 (issued January 9, 2012).

3

that she was charged LWOP for 145 hours for October 2 through November 16, 2013. The
CA-7 forms filed by appellant, however, are inconsistent with these numbers.
The Board finds that, while OWCP listed the period of the overpayment, it did not
accurately determine the overpayment or provide supporting evidence to certify the calculation.9
The Board is unable to determine from the record whether OWCP properly determined the
amount of the overpayment. It is necessary that OWCP provide a clear explanation as to how the
overpayment was determined.10 On remand, it must fully explain how the amount was
determined and provide supporting documentation, to be followed by any necessary development
and a de novo decision. In light of the disposition of the first issue, the second issue is moot.
CONCLUSION
The Board finds that this case is not in posture for decision as OWCP must issue a new
decision further explaining its calculation of the amount of the overpayment.

9

S.M., Docket No. 12-1431 (issued December 11, 2012)

10

See O.R., 59 ECAB 432 (2008) (with respect to overpayment decisions, OWCP must provide clear reasoning
showing how the overpayment was calculated); Jenny M. Drost, 56 ECAB 587 (2005) (to comply with the OWCP
procedures, an overpayment decision must contain a clearly written explanation indicating how the overpayment
was calculated).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 13, 2015 is set aside and the case is remanded for further
proceedings consistent with this decision.
Issued: January 13, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

